Citation Nr: 1133803	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to March 1985.                 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The evidence of record preponderates against the Veteran's claim that his left ear hearing loss relates to service.  


CONCLUSION OF LAW

A left ear hearing loss disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided in this decision has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided the Veteran with VCAA notification in June and July 2009 letters.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  And the Veteran was provided with complete VCAA notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examination for his claim.           

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.

II.  The Merits of the Claim for Service Connection

The Veteran served on active duty between May 1978 and March 1985.  In May 2009, the Veteran claimed service connection for hearing loss.  In the August 2009 rating decision on appeal, the RO partly granted the Veteran's claim.  In that decision, service connection for right ear hearing loss was granted.  But the RO denied service connection for hearing loss in the left ear.  The Veteran appealed that denial to the Board.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In assessing VA service connection claims for hearing loss, the Board must first determine whether the Veteran has a hearing disability under VA regulations.  Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385 (2010).  Thereunder, a hearing disability will be determined where any of the following threshold measures has been found: where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The record in this matter shows that the Veteran has a hearing disability in his left ear.  A July 2009 VA audiology examination report of record indicates an auditory threshold of 40 decibels at 3000 Hertz.  And May 2010 private audiology test results submitted into the record by the Veteran at his November 2010 Board hearing also indicate a current hearing loss disorder in the left ear.  38 C.F.R. § 3.385.

Evidence of record indicates in-service acoustic trauma as well.  The RO conceded this in its grant of service connection for hearing loss in the right ear.  The record shows that the Veteran served in tanks during service, and served near loud weapons fire.  And the Veteran himself has offered statements of record, to include his November 2010 testimony before the Board, in which he describes his exposure to loud noises during service.  The Board notes that a layperson is not competent to prove matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  But lay persons are competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran's statements regarding exposure to loud noises are of probative value.  He is commenting on experiences that are observable to a layperson, such as what he heard, and the volume and intensity of what he heard.  Moreover, the Board found the Veteran credible during his Board hearing testimony in November 2010.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

Certain medical evidence, moreover, supports the proposition that the Veteran experienced in-service acoustic trauma.  As noted by the Veteran's representative during the Board hearing, service treatment records indicate a possible deterioration of left ear hearing loss during service.  Several audiograms dated during service indicate higher auditory thresholds than were noted in the Veteran's enlistment report of medical examination.  The enlistment audiogram in December 1977 indicated auditory thresholds below 15 decibels from 500 to 4000 Hertz.  But an August 1982 audiogram indicated auditory thresholds of 25 and 20 decibels at 500 and 3000 Hertz, respectively.  An August 1983 audiogram indicated an auditory threshold of 20 decibels at 1000 Hertz.  And a June 1984 audiogram indicated auditory thresholds of 30, 20, and 25 decibels at 500, 1000, and 3000 Hertz, respectively.  Though these scores do not indicate a hearing loss disability under 38 C.F.R. § 3.385, they nevertheless support the notion that a worsening of left ear hearing capacity occurred at certain times during service.           

Nevertheless, the Board finds the preponderance of the evidence against the proposition that current hearing loss relates to the in-service acoustic trauma between 1977 and 1985.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  

In the only medical opinion of record to address the issue of medical nexus, the VA examiner who conducted the July 2009 compensation examination concluded that current hearing loss was not related to service.  In support of her opinion, the examiner referred to the audiogram results noted in the Veteran's October 1984 separation report of medical examination, which did not significantly differ from those noted in the December 1977 enlistment report of medical examination.  The examiner emphasized that "no significant threshold shifts of hearing (at least 15 dB) were found."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Hence, despite the higher scores noted at certain points during the Veteran's nearly 8 years of active service, the examiner found that the entry and separation tests indicated that a chronic hearing loss disorder in the left ear did not result from service.  See 38 C.F.R. § 3.303.  

The balance of the other evidence of record tends to support the examiner's opinion.  Indeed, the objective evidence indicates onset of chronic left ear hearing loss several years after service.  The earliest post-service medical evidence of left ear hearing loss is found in VA treatment records dated in the mid 2000s, approximately 20 years after discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The Veteran did not file a claim for service connection for a hearing disorder until May 2009, over 24 years following service.  And the Veteran's assertions that his current hearing loss relates to service are of limited probative value.  Although he is competent to offer lay evidence regarding what hearing symptoms he may have experienced during and after service, his comments regarding medical nexus are not persuasive.  Hearing loss is an internal disease process beyond the Veteran's capacity of observation.  See Layno, supra.  On the issue of the etiology of that internal pathology, the Board finds the comments of the trained audiologist to be of more probative value.  See Espiritu, supra.  The Board notes moreover that the Veteran has not provided evidence indicating that he experienced a continuity of symptomatology of hearing loss in the left ear since service.  See 38 C.F.R. § 3.303(b).  Rather, he has merely insisted that service caused the current disorder.    

In sum, the evidence indicates that the Veteran may have experienced some left ear hearing loss during service.  But the evidence also indicates that such hearing loss was transitory, and that onset of a chronic left ear hearing loss disorder did not occur until many years following service.  Moreover, the only medical professional to address the issue in the record did not favor the Veteran's claim.  As such, the Board finds that the evidence of record preponderates against the service connection claim for hearing loss in the left ear.  See Alemany, supra.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(Continued on the next page)

ORDER

Entitlement to service connection for hearing loss in the left ear is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


